Eustis, J.,

delivered the opinion of the court.
This case comes before us on an appeal from an order of the District Court, discharging a rule taken by the defendant on the plaintiff, to show cause why the alias order of seizure and sale, issued in the case, should not be set aside.
The judge discharged the rule, on the ground that the matters embraced by it, had been already submitted by the party to the court, and acted upon. The legality of issuing the order of seizure and sale had previously been put at issue by the defendant, in a formal opposition, and the injunction, granted at the instance of the defendant, had been dissolved.
We think the judge did not err in discharging the rule.
The previous decision precluded any further action of the court, in relation to the matters set up in the rule, which were substantially those which were included in the defendant’s previous opposition.
It is, therefore, ordered, adjudged and decreed, that the judgment of the District Court be affirmed, with costs.